MEMORANDUM**
Luis Alberto Navarro appeals his guilty-plea conviction and 70-month sentence for one count of illegal re-entry into the United States following deportation, in violation of 8 U.S.C. § 1326(a) with an enhancement pursuant to 8 U.S.C. § 1326(b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Navarro has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.